Citation Nr: 0740256	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-18 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel



INTRODUCTION

The veteran served with the U.S. Army National Guard and was 
called into active duty from September 1989 to December 1989, 
December 1990 to May 1991, and January 2003 to October 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi denying the veteran's claim for service 
connection for PTSD.  

In August 2005, the veteran testified at the RO before a 
Decision Review Officer; a copy of the hearing transcript is 
contained in the claims file.  In a June 2006 VA Form, the 
veteran withdrew his original June 2005 request for an 
appeals hearing before the Board.  There is no further 
indication that the veteran or his representative requested 
that the hearing be rescheduled, thus, the Board deems the 
veteran's request for a hearing withdrawn.  38 C.F.R. 
§§ 20.700-20.704 (2007).

The Board notes that the veteran also filed a notice of 
disagreement with a July 2004 rating decision, which granted 
service connection for asthma at 0 percent disabling.  A 
statement of the case was sent to the veteran in March 2006, 
however, the veteran did not file a timely VA Form 9 with 
respect to the issue of an increased evaluation for asthma.  
Thus, that issue is not before the Board for appellate 
review.  


FINDING OF FACT

There is credible evidence corroborating the veteran's 
alleged in-service stressors, supporting a current diagnosis 
of PTSD.




CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, PTSD was 
directly caused by his military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.304(f) (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
appellant was provided with notice of the type of evidence 
necessary to establish a disability rating or an effective 
date, if service connection was granted on appeal.  When 
implementing the award, the RO will address any notice defect 
with respect to the initial disability rating and effective 
date elements.  Significantly, the veteran retains the right 
to appeal any effective date or initial disability rating 
assigned by the RO. 

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of PTSD, the Board is taking action 
favorable to the veteran by granting service connection for 
his PTSD, as such the Board finds that there has been no 
prejudice to the veteran that would warrant further notice or 
development and the Board will proceed with appellate review.  
See, e.g., VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992); See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Analysis

The veteran contends that he is entitled to service 
connection for PTSD as a result of his service in Operation 
Enduring Freedom in Iraq.  He alleges that he participated in 
convoys outside of his camp in Iraq and, while traveling, he 
experienced explosions around him and he has acquired PTSD as 
a result of such exposure to a stressful environment.  

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war or peacetime service after December 31, 1946, 
develops certain chronic diseases, such as a psychosis, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b) (2007).

With regard to PTSD, VA regulations reflect that symptoms 
attributable to PTSD are often not manifest in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  See 38 C.F.R. 
§ 3.304(f); 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) 
(codified as amended at 38 C.F.R. § 3.304(f)); see also Cohen 
v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. 
Brown, 9 Vet. App. 389, 394-95 (1996)).  Specifically, to 
establish entitlement to service connection for PTSD, the 
veteran must submit "...medical evidence diagnosing the 
condition in accordance with § 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2007).  

A review of the veteran's claims file shows that the 
available record establishes the first two elements of the 
38 C.F.R. § 3.304(f) analysis: a current diagnosis of PTSD 
and an opinion linking such diagnosis to the veteran's 
reported in-service stressors.  In May 2004, the veteran 
underwent a VA PTSD examination, where he reported serving in 
Baghdad and Tikrit, Iraq.  The traveled in convoys and felt 
the ground shaking with the explosions around him.  He did 
not engage in combat, but felt increasingly anxious while 
stationed in Iraq.  Based on the veteran's reported history 
and results of the examination, the VA examiner diagnosed the 
veteran with PTSD.  Given the above, the Board finds that 
there is a current diagnosis of PTSD based on his reported 
stressors.

The remaining element, credible supporting evidence that the 
veteran's reported in-service stressor(s) actually occurred, 
is required for service connection.  See Cohen, 10 Vet. App. 
at 142.  The evidence necessary to establish the occurrence 
of a stressor during service to support a claim for PTSD will 
vary depending on whether the veteran was "engaged in combat 
with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If the evidence establishes that the veteran was 
engaged in combat with the enemy or was a prisoner of war 
(POW), and the claimed stressor is related to combat or POW 
experiences (in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressors are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service), the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1) (2007).

Where, however, VA determines that the veteran did not engage 
in combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence, which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  Such 
corroborating evidence cannot consist solely of after-the-
fact medical nexus evidence.  See Moreau, 9 Vet. App. at 396.

With regard to the question of whether the appellant served 
in combat with the enemy, the Board has considered the 
available DD Form 214, service personnel records, medical 
records, and the veteran's own statements.  The veteran's 
service personnel records reflect that his military 
occupation (MOS) was a metal mechanic/worker.  The veteran 
received an Army Achievement Medal, Humanitarian Service 
Medal, Armed Forces Reserve Medal with "M" Device, Army 
Service Ribbon, and National Defense Service Medal.  He 
received no individual combat citations and was not a POW.  
His available service medical records reveal no combat 
wounds.  Thus, the evidence of record does not establish that 
the appellant was engaged in combat in connection with his 
MOS.  The preponderance of the evidence is against the 
determination of combat status.  Therefore, the veteran's 
statements alone do not constitute conclusive evidence of the 
occurrence of an in-service stressor.  See Cohen, 10 Vet. 
App. at 145.  

Although the record does not directly establish the veteran's 
individual combat status, the Board observes partial, 
independent corroboration of the veteran's alleged in-service 
stressors.  As it concerns the veteran's credibility, the 
veteran reported that his status was activated to provide 
support in Iraq.  He served in the 223rd Engineering 
Battalion setting up base camp in Baghdad and Tikrit.  The 
veteran experienced several unannounced drills where the U.S. 
tested bombs and small weapon fires.  Further, he was 
surrounded by explosions while he traveled out on convoys.  
The veteran's personnel records show that he served with the 
223rd Engineering Battalion and was sent to Iraq for 
Operation Enduring Freedom.  The records also show that the 
veteran was stationed at Camp Spiecher, Iraq.  A review of 
the internet resources submitted by the veteran reveal the 
stressful situation that surrounded the soldiers stationed in 
Baghdad and Tikrit, Iraq.  Although, the veteran's specific 
duty status was unavailable, the Board observes that the 
corroborative nature of the evidence goes toward the 
veteran's credibility.

The evidence of the aforementioned stressor is not clearly 
convincing; however, the Board observes that the veteran is 
entitled to the benefit-of-the-doubt on the issue of stressor 
corroboration.  At a minimum, the evidence discussed above 
suggests a possibility that the veteran was stationed in an 
area of Iraq with numerous explosions and that the veteran 
participated in convoys to set-up base camp for his unit.  
The Court determined that corroboration of every detail is 
not required.  Pentecost v. Principi, 16 Vet. App. 124 (2002) 
(citing Suozzi v. Brown, 10 Vet. App. 307 (1997).  The 
veteran's service personnel records do not specifically 
reflect that the veteran participated in convoys, but the 
records, including his MOS, unit assignment, and location in 
Iraq, indicate plausibility.  Pentecost, 16 Vet. App. at 128.  
On that issue, the Board finds the evidence in relative 
equipoise, and resolves reasonable doubt in favor the 
veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2006).  

The May 2004 PTSD diagnosis provisionally was based on the 
veteran's reported stressor.  As the aforementioned 
corroborated stressors form the basis of the veteran's 
current PTSD diagnosis, the Board concludes that the veteran 
suffers from PTSD incurred in service.









ORDER

Service connection for PTSD is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


